         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 1 of 56




 1   Timothy A. Nelson (Arizona Bar No. 016274)
     The Nelson Law Group, PLLC
 2   21 West Coolidge Street
 3   Phoenix, Arizona 85013
     (602) 421-2681
 4
     John W. Leardi (application forthcoming)
 5
     Frank X. Wukovits (application forthcoming)
 6   Elizabeth A. Rice (application forthcoming)
     Buttaci Leardi & Werner LLC
 7   212 Carnegie Center, Suite 202
 8   Princeton, New Jersey 08540
     (609) 799-5150
 9
     Attorneys for Plaintiffs
10
     and the Proposed Class
11
                          IN THE UNITED STATES DISTRICT COURT
12                                DISTRICT OF ARIZONA
13                                                 :
14    DR. TIMOTHY MUNDERLOH, DR.                   :
      TRAVIS STIEGLER, and                         :
15    MUNDERLOH MEDICAL, INC., on                  :   Civil Action No.: CV ____________
16    behalf of themselves and on behalf of all    :
      others similarly situated,                   :
17                                                 :
                      Plaintiffs,                  :
18                                                 :
19                       - v. –                    :             CLASS ACTION
                                                   :              COMPLAINT
20    BIEGLER GMBH; SOLACE                         :
      ADVANCEMENT, LLC; DOC                        :
21
      SOLUTIONS, LLC; MARK KAISER;                 :           Jury Trial Demanded
22    ELIZABETH O’NEILL; TITAN                     :
      MEDICAL COMPLIANCE, LLC; DR.                 :
23    TIMOTHY WARREN; ABC CORPS. 1-                :
24    50; and JOHN DOES 1-50,                      :
                                                   :
25                   Defendants.                   :
26
           Plaintiffs Dr. Timothy Munderloh, D.C. (“Dr. Munderloh”), Dr. Travis Stiegler,
27
     D.O., (“Dr. Stiegler”), and Munderloh Medical, Inc. d/b/a/ Munderloh Integrated Medical
28
          Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 2 of 56




 1   (“Munderloh Integrated Medical”) on behalf of themselves (collectively, “Plaintiffs”) and
 2   on behalf of all others similarly situated (the “Proposed Class” defined herein), by and
 3
     through their undersigned attorneys, based upon personal knowledge as to themselves and
 4
     their own acts, and as to all other matters upon information and belief formed after an
 5
 6   inquiry reasonable under the circumstances, for their Class Action Complaint against
 7   Biegler Gmbh (“Biegler”); Solace Advancement, LLC (“Solace Advancement”); Doc
 8
     Solutions, LLC (“Doc Solutions”); Mark Kaiser (“Kaiser”); Elizabeth O’Neill (“O’Neill”);
 9
     Titan Medical Compliance, LLC (“Titan Medical”); Dr. Timothy Warren, D.C. (“Dr.
10
11   Warren”); ABC Corps. 1-50; and John Does 1-50 (collectively, “Defendants”) hereby
12   allege as follows:
13
14   I.     INTRODUCTION

15          1.     Dr. Munderloh, Dr. Stiegler, and Munderloh Integrated Medical are only a
16   few among many medical professionals and facilities (collectively “medical providers”)
17
     who make up the Proposed Class and who have fallen victim to what shall be referred to
18
     as the “Stivax Coding Scheme” of the “Stivax System Enterprise” comprised of the
19
20   Defendants.

21          2.     Through the Stivax Coding Scheme, the Plaintiffs and members of the
22
     Proposed Class were sold a purported implantable medical device known as the Stivax
23
     System (the “Stivax device”), which in reality was merely an electro-acupuncture device.
24
25   The Defendants—on behalf of the Stivax System Enterprise—misrepresented, actively

26   concealed, and disseminated fraudulent information and instructions concerning the Stivax
27
     device, including but not limited to how to bill and collect health insurance reimbursements
28
                                                  2
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 3 of 56




 1   from Medicare.
 2          3.     The Stivax device is “a single use, battery-powered, electrical nerve
 3
     stimulator which is used for the stimulation of the vagus nerve via the ear.” See FDA 510(k)
 4
     Summary and Letter K152571, dated May 26, 2016, attached as Exhibit 1. “The device
 5
 6   connects an electrode cable to two sterile (radiation) acupuncture needles that have been
 7   applied by a healthcare practitioner.” Id.
 8
            4.     However, the Stivax device was cleared by the Food and Drug
 9
     Administration (“FDA”) in 2016 merely for use in acupuncture—not an implantable
10
11   medical device. In the 510(k) premarket notification of intent submitted to the FDA,
12   Biegler explicitly described the device as an “electro-acupuncture device” adhering to the
13
     patients, behind the ear “with tape” for use exclusively “in the practice of acupuncture by
14
     qualified practitioners of acupuncture.” Id.
15
16          5.     The Stivax device was sold and marketed throughout the United States by

17   sales-agent distributors (“Sales Agents”) on behalf of the Stivax System Enterprise,
18
     including but not limited to Solace Advancement, Doc Solutions, Mark Kaiser, ABC
19
     Corps. 1-50, and John Does 1-50.
20
21          6.     The Stivax device and efforts of the Sales Agents were supplemented and

22   furthered by entities holding themselves out to be billing, coding, and compliance experts
23
     (“Coding Agents”) who gave fraudulent coding and billing instructions on behalf of the
24
     Stivax System Enterprise, including but not limited to Titan Medical Compliance, Dr.
25
26   Warren, ABC Corps. 1-50, and John Does 1-50.

27          7.     Upon information and belief, Defendants invested substantial sums in
28
                                                    3
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 4 of 56




 1   advertising and marketing the Stivax device throughout the United States as a reimbursable
 2   non-narcotic implantable medical device—rather than an electro-acupuncture device that
 3
     is not reimbursable by Medicare—on websites, at trade shows, in brochures, in newsletters,
 4
     in videos, on teleconferences and phone calls, and in on-site presentations at physician
 5
 6   offices and ambulatory surgery centers.
 7          8.     At the core of the Stivax Coding Scheme, the Defendants conceived of
 8
     promoting the Stivax device as billable to Medicare under a specific set of medical billing
 9
     codes, using certain Healthcare Common Procedure Coding System (“HCPCS”) codes and
10
11   Current Procedural Terminology (“CPT”) codes. HCPCS and CPT codes are the national
12   standard for how medical professionals document and report medical, surgical, radiology,
13
     laboratory, anesthesiology, and evaluation and management services. All healthcare
14
     providers, payers, and facilities (including Plaintiffs and members of the Proposed Class)
15
16   use these codes. These codes are used by insurers to help determine the amount of

17   reimbursement that a practitioner will receive for the services provided. The codes are
18
     developed, maintained, and copyrighted by the American Medical Association (“AMA”),
19
     and are mandatory under the transaction standards promulgated under the Health Insurance
20
21   Portability and Accountability Act of 1996 (“HIPAA”) for reporting the performance of

22   medical procedures when submitting electronic billing. In short, HCPCS and CPT codes
23
     serve as the uniform language of medical procedures utilized by all providers and payers,
24
     including Plaintiffs and members of the Proposed Class.
25
26          9.     To entice medical providers to purchase their Stivax devices, the Defendants

27   promoted the billing of the Stivax device as a reimbursable implantable non-narcotic pain
28
                                                 4
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 5 of 56




 1   management medical device under a particular set of HCPCS codes and CPT codes
 2   reserved for billing implanted neurostimulator devices. However, at all times known to
 3
     Defendants but unbeknownst to Plaintiffs and members of the Proposed Class, these codes
 4
     were improper because the Stivax device is not an implantable medical device but merely
 5
 6   a percutaneous electro-acupuncture device, rendering the Stivax device ineligible for
 7   reimbursement by health insurance payors and Medicare. This was the primary fraud
 8
     fueling the Stivax Coding Scheme.
 9
            10.    As a result of their reimbursement-driven marketing scheme for the Stivax
10
11   System Enterprise, Defendants sold tens of thousands of Stivax devices throughout the
12   United States and touted itself as the market leader of the purported industry.
13
            11.    Defendants instructed medical providers—including Dr. Munderloh, Dr.
14
     Stiegler, and Munderloh Integrated Medical—how to bill Medicare and other government
15
16   healthcare payors for the Stivax device using codes that they knew to be improper for the

17   Stivax device to specifically buttress the Stivax System Enterprise’s efforts.
18
            12.    Defendants deliberately made misrepresentations with regard to the correct
19
     billing, coding, and reimbursement of the Stivax device, and intended or had reason to
20
21   expect that the substance of these misrepresentations would be communicated and repeated

22   to Plaintiffs and members of the Proposed Class through sales and marketing
23
     representatives of the Stivax System Enterprise. Defendants also intended or had reason to
24
     expect this would induce Plaintiffs and members of the Proposed Class to rely upon the
25
26   misrepresentations of the Stivax System Enterprise, which Plaintiffs and members of the

27   Proposed Class did, indeed, justifiably rely upon to their detriment.
28
                                                  5
           Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 6 of 56




 1           13.   Unaware of Defendants’ motives and schemes, Plaintiffs and members of the
 2   Proposed Class have used these codes as instructed and, consequently, have experienced
 3
     significant financial and legal harm.
 4
             14.   Plaintiffs bring this action on behalf of members of the Proposed Class who
 5
 6   suffered harm based on their reliance upon the Stivax Coding Scheme utilized by
 7   Defendants to deliberately conceal and misrepresent the correct billing, coding, and
 8
     reimbursement information for the Stivax device. Plaintiffs’ transactions involving the
 9
     Stivax device were neither unique nor isolated, such that Plaintiffs represent a Proposed
10
11   Class of fellow medical providers who were also sold the Stivax device based on fraud and
12   misrepresentation by the Defendants for the Stivax System Enterprise.
13
14   II.     JURISDICTION AND VENUE

15           15.   This Court has federal question jurisdiction over this matter as it arises out
16   of violations of federal statutes, including specifically 18 U.S.C. § 1962(c).
17
             16.   This Court also has subject matter jurisdiction over this class action pursuant
18
     to 28 U.S.C. § 1332 as amended by the Class Action Fairness Act of 2005 because the
19
20   matter in controversy exceeds $5,000,000.00, exclusive of interest and costs, and is a class

21   action in which some members of the Proposed Class are citizens of states different than
22
     Defendants. See 28 U.S.C. § 1332(d)(2)(A).
23
             17.   This Court also has personal jurisdiction over Defendants because they are
24
25   authorized to do business and in fact do business in this state and District, and/or

26   Defendants have sufficient minimum contacts with this state and District, and/or
27
     Defendants otherwise intentionally avail themselves of the markets in this state and District
28
                                                   6
            Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 7 of 56




 1   through the promotion, marketing, and sale of the Stivax device in this state, which renders
 2   the exercise of jurisdiction by this Court permissible under traditional notions of fair play
 3
     and substantial justice.
 4
              18.   Venue is proper in this District under 28 U.S.C. § 1391. Defendants do
 5
 6   substantial business in this state and within this District, advertise in this state and within
 7   this District, receive substantial compensation and profits from the sale of the Stivax device
 8
     in this state and within this District, and engaged in deliberately misleading representations
 9
     concerning the correct billing, coding, and reimbursement for the Stivax device in this state
10
11   and within this District to subject Defendants to in personam jurisdiction in this District.
12   Furthermore, the transactions between Defendants and the named Plaintiffs occurred in this
13
     state and within this District.
14
15   III.     THE PARTIES
16
              19.   Dr. Timothy Munderloh, D.C., is a Board-Certified Chiropractic Physician
17
18   specializing in neurology and practicing in Flagstaff, AZ. Dr. Munderloh attended the

19   University of Nebraska at Lincoln majoring in pre-medicine and graduated from
20
     Northwestern College of Chiropractic (now Northwestern Health Sciences University) in
21
     Minneapolis in 1998. Dr. Munderloh completed post graduate education in chiropractic
22
23   neurology. Dr. Munderloh is also a Diplomate of the International Board of Chiropractic

24   Neurology (“D.I.B.C.N.”). He is the founder and President of Munderloh Integrated
25
     Medical.
26
              20.   Dr. Travis Stiegler, D.O., is an Osteopathic Physician who is skilled in
27
28   neuromusculoskeletal medicine and specializes in non-narcotic therapies for patient pain.

                                                   7
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 8 of 56




 1   Dr. Stiegler completed medical school at Midwestern University in Arizona in 2007,
 2   followed by a psychiatry residency at Maricopa County Hospital, as well as a Child &
 3
     Adolescent Psychiatry fellowship. He is a practitioner at Munderloh Integrated Medical.
 4
              21.   Munderloh Integrated Medical is an Arizona for-profit corporation that is
 5
 6   recognized as one of the largest non-narcotic, integrated medical rehabilitation-based
 7   clinics in Northern Arizona. Offering a variety of pain-relieving options to assist its
 8
     patients, Munderloh Integrated Medical is located at 1501 S Yale St. #250, Flagstaff, AZ
 9
     86001.
10
11            22.   Biegler is an Austrian company, which at all relevant times herein, was and
12   is engaged in the manufacturing and marketing of the Stivax device, as more fully
13
     described herein, throughout the state of Arizona and the United States, with its principal
14
     place of business of Allhangstrasse 18a, 3001 Mauerbach, Austria.
15
16            23.   Solace Advancement is a Michigan Limited Liability Company, which at all

17   relevant times herein, was and is engaged in the importation, marketing, and distribution
18
     of the Stivax device, as more fully described herein, with a principal place of business of
19
     26711 Woodward Ave, Suite 211, Huntington Woods, MI 48070.
20
21            24.   Doc Solutions is a Florida Limited Liability Company, which at all relevant

22   times herein, was and is engaged in the marketing and distribution of the Stivax device, as
23
     more fully described herein, throughout Arizona and the United States, with a principal
24
     place of business of 6160 State Road 70 E #103, Bradenton, FL 34203, and a mailing
25
26   address of 1767 Lakewood Ranch Blvd. #326, Bradenton, FL 34211.

27            25.   Kaiser is the Chief Executive Officer, National Account Manager, and one
28
                                                  8
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 9 of 56




 1   of two owners of Doc Solutions. Upon information and belief, Kaiser resides at 16617 5th
 2   Avenue East, Bradenton, FL 34212.
 3
           26.    O’Neill is an Authorized Member and one of two owners of Defendant Doc
 4
     Solutions and is authorized to manage and control Doc Solutions. Upon information and
 5
 6   belief, O’Neill resides at 16617 5th Avenue East, Bradenton, FL 34212.
 7         27.    Titan Medical Compliance is a Kansas limited liability which at all relevant
 8
     times herein, was and is peddling fraudulent and improper coding sequences and protocols
 9
     comprising the Stivax Coding Scheme on behalf of the Stivax System Enterprise,
10
11   throughout the state of Arizona and the United States, with a registered office of 1415 W.
12   31st South, Wichita, Kansas 67217.
13
           28.    Dr. Warren is the Director and Owner of Titan Medical Compliance who at
14
     all relevant times herein, was and is engaged in providing fraudulent and improper coding
15
16   sequences and protocols pursuant to the Stivax Coding Scheme. Upon information and

17   belief, Dr. Warren resides at 702 Chelsea Street, Haysville, Kansas 67060-7467.
18
           29.    Defendants ABC Corps. 1-50 and John Does 1-50 are corporate entities and
19
     individuals within the Stivax System Enterprise who have not yet been identified, but are
20
21   known to Biegler, Solace Advancement, Doc Solutions, Kaiser, O’Neill, Titan Medical

22   Compliance, and/or Dr. Warren.
23
                            FACTS COMMON TO ALL COUNTS
24
        A. The P-Stim Device.
25
26         30.    The origin of the Stivax System Enterprise spawned from Biegler’s predicate

27   device, the P-Stim System (“the P-Stim device”).
28
                                                 9
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 10 of 56




 1          31.     On January 17, 2005, U.S. distributor NeuroScience Therapy Corp.—on
 2   behalf of Biegler—submitted a premarket notification of intent to market the FDA for the
 3
     P-Stim device. See FDA 510(k) Summary and Letter K050123, dated March 30, 2006,
 4
     attached as Exhibit 2.
 5
 6          32.     As described in the 510(k) Summary in detail, “[t]he P-Stim device is a
 7   miniaturized, battery-powered, transcutaneous electrical nerve stimulator that has a pre-
 8
     programmed frequency, pulse, and duration for the stimulation of auricular acupuncture
 9
     points.” Id. Listed under “Indications For Use,” the 510(k) identifies the P-Stim device as
10
11   “an electro-acupuncture device for use in the practice of acupuncture by qualified
12   practitioners of acupuncture as determined by the states.” Id.
13
            33.     On March 30, 2006, the FDA determined the P-Stim device was the
14
     substantial equivalent to other legally marketed predicate devices, thereby allowing Biegler
15
16   to market the P-Stim device “as described in [Biegler’s] Section 510(k) premarketing

17   notification.” Id.
18
            34.     Subsequently, Biegler began to manufacture and distribute the P-Stim device
19
     through a licensing arrangement with DyAnsys, Inc. (“DyAnsys”). Srini Nageshwar
20
21   (“Nageshwar”)—principal of DyAnsys—applied to the Centers for Medicare and

22   Medicaid (“CMS”) for the creation of a HCPCS Code for the P-Stim device in May of
23
     2013 because an appropriate HCPCS code did not exist for devices such as the P-Stim
24
     device. CMS scheduled the code request for a hearing on May 29, 2013, during a HCPCS
25
26   Public Meeting as Agenda Item #6.

27          35.     On May 23, 2013, Biegler discovered Nageshwar’s HCPCS application and
28
                                                 10
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 11 of 56




 1   vehemently objected to the HCPCS code application. Biegler averred that Nageshwar was
 2   neither the manufacturer of the P-Stim device nor authorized by Biegler to submit a
 3
     HCPCS application for the P-Stim device. See Letter from Ingeborg Biegler, Managing
 4
     Director of Biegler, dated May 23, 2013, attached as Exhibit 3. As a result, Biegler
 5
 6   requested that CMS remove the HCPCS code application for the P-Stim device from the
 7   May 29, 2013 Agenda, stating it is Biegler’s “intention to pursue a HCPCS code at some
 8
     future time when we are ready to do so[.]” Id. As a result, the Agenda item was removed
 9
     and no decision was rendered.
10
11         36.    Thereafter, Biegler terminated its relationship with DyAnsys and entered into
12   a distribution and licensing arrangement with Innovative Health Solutions, Inc. (“IHS”)
13
     and Eagle Advancement Institute to distribute the P-Stim device in the United States.
14
           37.    On March 28, 2014, Biegler engaged Paul Dryden—President of ProMedic,
15
16   Inc. (“ProMedic”)—to submit another premarket notification of intent to market the P-Stim

17   device. See FDA 510(k) Letter K140788, dated June 27, 2014, attached as Exhibit 4.
18
           38.    While 510(k) K140788 for the P-Stim device was pending, upon information
19
     and belief, Biegler orchestrated the submission of Agenda Item #14 to the CMS HCPCS
20
21   Public Meeting Agenda on May 28, 2014: “Request to establish a new level II HCPCS

22   code to identify an auricular point stimulation (Electro-Acupuncture Stimulator) device,
23
     trade name: P-STIM.” See CMS HCPCS Public Meeting Agenda for Supplies and “Other,”
24
     dated May 28, 2014, attached as Exhibit 5. During this Public Meeting, CMS’s preliminary
25
26   coding decision stated: “Based on our preliminary benefit category analysis, we believe

27   that there would be no Medicare payment for this item.” Id.
28
                                                11
          Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 12 of 56




 1          39.    As of May 28, 2014, Biegler, IHS, and Eagle Advancement Institute had
 2   notice that P-Stim device was not reimbursable by Medicare.
 3
            40.    On June 27, 2014, after CMS issued its preliminary decision rejecting
 4
     Medicare reimbursement for the P-Stim device, the FDA determined that the P-Stim device
 5
 6   was the substantial equivalent to legally marketed predicate devices prior to May 28, 1976,
 7   or other reclassified devices, so Biegler was able to market the P-Stim device. See Exhibit
 8
     4.
 9
            41.    Upon information and belief, in November of 2014, Biegler directly or
10
11   through ProMedic received CMS’s final decision that there would be no HCPCS code
12   added and, therefore, no Medicare reimbursement for the P-Stim device.
13
            42.    On October 22, 2015, the Durable Medical Equipment Medicare
14
     Administrative Contractors (“DME MAC”) issued a public Joint DME MAC Publication,
15
16   titled “P-stim® Device – Correct Coding,” stating:

17          Recently the DME MAC contractors have received inquiries about the P-
18          stim® auricular stimulation device (Biegler GmbH). The P-stim® is a
            miniaturized electro-acupuncture device for use in the practice of
19          acupuncture by qualified practitioners of acupuncture. It provides auriculo-
            point stimulation treatment over several days. This item is not reimbursable
20          by Medicare. Claims submitted to the DME MACs for the P-Stim® device
21          must be coded A9270 (Noncovered item or service).

22   P-Stim Device Correct Coding, Joint DME MAC Publication (October 22, 2015),
23
     https://www.cgsmedicare.com/jb/pubs/news/resrc/cope695-033.html, attached as Exhibit
24
     6 (emphasis added).
25
26          43.    Without ambiguity but rather crystal clarity, CMS’s November 2014 final

27   decision and the October 2015 Joint DME MAC Publication gave Biegler actual notice
28
                                                 12
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 13 of 56




 1   that the P-Stim device was not reimbursable by Medicare, and any Medicare claim
 2   submitted for a HCPCS code other than code A9270 (Noncovered item or service) would
 3
     be contrary to CMS’s express direction.
 4
        B. Introduction of the Stivax Device.
 5
 6          44.    Shortly after the Joint DME MAC Publication issued on October 22, 2015,

 7   Biegler developed and sought to market the Stivax device.
 8
            45.    On April 24, 2016, Paul Dryden of ProMedic—authorized by and on behalf
 9
     of Biegler—submitted 510(k) K152571 premarket notification of intent to market the
10
11   Stivax device. See Exhibit 1. The 510(k) Summary identified the P-Stim as the predicate

12   device to the Stivax device, whereby “[t]he Stivax System from Biegler was compared to
13
     the predicate P-Stim System – K140788.” Id. It was determined that although there were
14
     “some differences between the [Stivax device] and the predicate P-Stim (K140788),” the
15
16   FDA determined the indications for the Stivax device were “identical to the predicate.” Id.

17   In fact, just as in FDA 510(k) Letter K140788, FDA 510(k) Letter K152571 explicitly
18
     identifies the Stivax device as “an electro-acupuncture device for use in the practice of
19
     acupuncture by qualified practitioners of acupuncture as determined by the states.” Id.
20
21          46.    Just as important; neither the premarket notification of intent to market nor

22   FDA declared the Stivax device as an implantable device pain management device. Id.
23
            47.    On May 26, 2016, the FDA approved Biegler to market the Stivax device as
24
     the substantial equivalent of the P-Stim device. Id.
25
26          C.     The Dawn of the Stivax System Enterprise.

27          48.    The Stivax System Enterprise is an association-in-fact “enterprise” entity
28
                                                  13
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 14 of 56




 1   within the meaning of 18 U.S.C. §§ 1961(4) and 1962(c), made up of Biegler, Solace
 2   Advancement, Doc Solutions, Kaiser, O’Neill, Titan Medical, Dr. Warren, ABC Corps. 1-
 3
     50, and John Does 1-50.
 4
            49.    Referred to as the Stivax Coding Scheme, the purpose of the Stivax System
 5
 6   Enterprise is to conspire, induce, and execute the sale of the Stivax device to medical
 7   providers and facilities, such as Dr. Munderloh, Dr. Stiegler, and Munderloh Integrated
 8
     Medical, located throughout the United States through fraudulent concealment and
 9
     misrepresentation that the Stivax was an implantable medical device reimbursable by
10
11   Medicare.
12          50.    Upon information and belief, while a hierarchy need not be established to
13
     bring claims against the associates of an enterprise, Biegler reigned at the top of the
14
     hierarchy of the Stivax System Enterprise. Biegler is the manufacturer of the Stivax device
15
16   and responsible for the FDA approval to market the Stivax device in the United States.

17   Biegler knowingly misrepresented the Stivax device as reimbursable by Medicare to
18
     Plaintiffs and members of the Proposed Class through the Stivax Coding Scheme of the
19
     Stivax System Enterprise.
20
21          51.    Biegler engaged Solace Advancement as the U.S. importer and distributor

22   for the Stivax device. Solace Advancement is owned and operated by James Carpenter,
23
     who also owns and operates Eagle Advancement Institute.
24
            52.    Both Biegler and Solace Advancement then contacted and contracted with
25
26   other distributors, such as Doc Solutions and ABC Corps., to further market and sell the

27   Stivax device across the United States.
28
                                                 14
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 15 of 56




 1          53.    Together, Solace Advancement and Doc Solutions promoted, marketed,
 2   distributed, and knowingly concealed and misrepresented the proper use, description,
 3
     coding, and billing of the Stivax device. In relevant part, Solace Advancement and Doc
 4
     Solutions are responsible for the sales and distribution of the Stivax device throughout the
 5
 6   United States. Kaiser—Doc Solutions’ Chief Executive Officer and National Account
 7   Manager—personally promoted, marketed, and sold the Stivax device throughout the
 8
     United States to providers, including Plaintiffs in the state of Arizona.
 9
            54.    Specifically, Kaiser visited Munderloh Integrated Medical and bragged to
10
11   Dr. Munderloh and Dr. Stiegler that he was personally tapped by Biegler to not only
12   perform research and develop the Stivax device but also sell the device on behalf of Biegler
13
     and the Stivax System Enterprise as part of his teleconferences, phone calls, and on-site
14
     presentations at healthcare facilities.
15
16          55.    As a general matter, it is the industry norm for distributors of medical devices

17   to train, educate, and instruct purchasing providers and facilities with regard to not only
18
     the application of the devices themselves but also the methods and means of coding and
19
     billing for the devices. Likewise, because a distributor’s understanding of reimbursement
20
21   of a device that he or she distributes is often superior to a medical provider’s understanding,

22   it follows that it is the industry norm for Plaintiffs to follow and adhere to the application,
23
     coding, and billing instructions provided by both the Stivax System Enterprise’s Sales
24
     Agents (under the guise of medical device distributors) as well as Coding Agents (holding
25
26   themselves out to be compliance and billing experts) who are partnered with or otherwise

27   introduced to the Plaintiffs by the Sales Agents.
28
                                                   15
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 16 of 56




 1          56.    Specifically, to assist in the distribution and sale of the Stivax device, the
 2   Coding Agents held themselves out to be coding and billing compliance organizations and
 3
     personnel to further execute the Stivax System Enterprise’s fraudulent concealment and
 4
     misrepresentations as part of the Stivax Coding Scheme. Prior to and subsequent to the sale
 5
 6   of the Stivax device to medical providers, these Coding Agents reiterated which codes the
 7   providers must use to bill the Stivax device.
 8
        D. Dr. Munderloh and Dr. Stiegler Introduction to the Stivax Coding Scheme.
 9
            57.    On September 8, 2016, Kaiser visited Munderloh Integrated Medical and
10
11   made a presentation to Dr. Stiegler and Dr. Munderloh regarding the Stivax device. See
12   Stiegler-Kaiser Email Chain, dated September 9, 2016, attached as Exhibit 7. Upon
13
     information and belief, Kaiser had expressed that the previous devices (ANSiStim and P-
14
     Stim device) Doc Solutions and his fellow distributors had previously sold through
15
16   DyAnsys were “not compliant,” hence Kaiser’s transition to the purportedly compliant

17   Stivax device.
18
            58.    Upon information and belief, Kaiser had expressed that both he and Dr.
19
     Warren had spoken with Medicare and healthcare lawyers regarding the billing, coding,
20
21   and compliance of the Stivax device and expressed that both the Stivax device and billing

22   codes he offered were compliant with CMS’s standards for reimbursement.
23
            59.    Upon information and belief, Kaiser had also expressed that an acupuncturist
24
     could not purchase the Stivax device because the Stivax device was intended for medical
25
26   providers as a medical device.

27          60.    On September 9, 2016, Dr. Stiegler followed up with Kaiser via email with
28
                                                 16
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 17 of 56




 1   regard to his own excitement of the possibility of providing his patients with another
 2   modality to assist in their management of pain. Id. As a follow up, Dr. Stiegler requested
 3
     from Kaiser materials pertinent to provider education, patient education, and delivery of
 4
     the Stivax device. Id. Kaiser replied that he would provide informational materials,
 5
 6   including a training manual and other research studies for review. Id.
 7          61.    Thereafter, upon information and belief, Kaiser forwarded promotional
 8
     material and a Subjective, Objective, Assessment and Plan (“SOAP”) template for the
 9
     Stivax device to Dr. Stiegler. See Promotional Material, attached as Exhibit 8; Stivax
10
11   SOAP Template, attached as Exhibit 9.
12          62.    The promotional material describes the Stivax device as “Non Narcotic Pain
13
     Relief” that “Works On The Entire Body” by creating “A Surge Of [Endorphins]
14
     Throughout Your Entire Body.” See Exhibit 8. However, the promotional material never
15
16   identified the Stivax device as an electro-acupuncture device for use by qualified

17   practitioners of acupuncture, which is not reimbursable by Medicare. In fact, in order to
18
     “qualify to try the [the Stivax device],” the promotional material advises patients, “Ask
19
     Your Physician.” Id.
20
21          63.    As a general matter, a SOAP is a medical record maintained by a treating

22   physician to formally document physician-patient interactions and the overall treatment
23
     plan. The SOAP template provided by Kaiser to Dr. Munderloh, Dr. Stiegler, and
24
     Munderloh Integrated Medical explicitly states:
25
26          Procedure Performed: Analysis of neurostimulator device operation and
            neurostimulator device placement to the peripheral nerves. Three electrodes
27          and one ground were implanted in the following nerve sites: auricular
28          branches of the occipital, trigeminal, vagal and greater auricular nerves. (This

                                                  17
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 18 of 56




 1          is the second of six weekly staged procedures. Each procedure will be
            performed during the global period.)
 2
 3   See Exhibit 9 (emphasis added).

 4          64.    However, similar to the promotional material, the SOAP template never uses
 5
     the word or variation of the word “acupuncture” or mentions the reality that the Stivax is a
 6
     percutaneous electro-acupuncture device for use by qualified practitioners of acupuncture,
 7
 8   which is not implantable or reimbursable by Medicare. See id.

 9          65.    Kaiser also forwarded Dr. Stiegler the Stivax Physician Promotional Video
10
     (“Promotional Video”). See Screenshots of Stivax Physician Promotional Video, attached
11
     as Exhibit 10. The Promotional Video, which is professionally produced and edited,
12
13   displays a montage of physician interactions with patients and a voiceover that explicitly

14   states the following:
15
16
17
18
19
20
21
22
            “Stivax is an effective treatment option for pain conditions, both acute and
23
24          chronic. Conditions, such as peripheral arterial disease, can also be positively

25          affected.” See Exhibit 10, A.
26
27
28
                                                  18
     Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 19 of 56




 1
 2
 3
 4
 5
 6
 7
 8
       “Pain is the problem. Pain prevents people from the leading the lives they
 9
       prefer. Using drugs to manage pain comes with risks and unwanted side
10
11     effects.” See Exhibit 10, B.

12
13
14
15
16
17
18
19
20     “That’s why we developed Stivax, a safer way to manage pain. The FDA
21     approves Stivax System [sic] — stimulates your nervous system with tiny
22
       impulses helping to reduce pain.” See Exhibit 10, C.
23
24
25
26
27
28
                                           19
     Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 20 of 56




 1
 2
 3
 4
 5
 6
 7
 8
       “Stivax is non-habit forming and can even lessen secondary effects common
 9
       with pain . . .” See Exhibit 10, D.
10
11
12
13
14
15
16
17
18     . . . such as insomnia and depression.” See Exhibit 10, E.
19
20
21
22
23
24
25
26
       “While most physicians use Stivax to help patients control numerous kinds
27
28
                                             20
     Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 21 of 56




 1     of pain, including chronic conditions, such as fibromyalgia and migraines . .
 2     .” See Exhibit 10, F (emphasis added).
 3
 4
 5
 6
 7
 8
 9
10
11     . . . the device can also be beneficial in addiction treatment.” See Exhibit 10,
       G.
12
13
14
15
16
17
18
19
20     “The Stivax device is easy to use and well tolerated by the patient.” See
21     Exhibit 10, H.
22
23
24
25
26
27
28
                                             21
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 22 of 56




 1
 2
 3
 4
 5
 6
 7
 8
           “Application can be accomplished in a typical office visit. Follow up visits
 9
           for device adjustment and treatment optimization are also equally efficient.”
10
11         See Exhibit 10, I.

12
13
14
15
16
17
18
19
20         “Expand your methods for managing patient pain! Learn more about Stivax
21         as a primary or additive treatment for chronic pain and related conditions.”
22
           See Exhibit 10, Screenshot J.
23
           66.    While the Promotional Video brazenly claims that the device can treat an
24
25   assortment of diseases and conditions, the Promotional Video never identified the Stivax

26   device as a percutaneous electro-acupuncture device for use by qualified practitioners of
27
     acupuncture, which is not implantable or reimbursable by Medicare. Compare Exhibit 10
28
                                                22
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 23 of 56




 1   with Exhibit 1.
 2          67.    To the contrary, the Promotional Video literally states in clear text, “Doctors
 3
     use Stivax to control your pain.” See Exhibit 10, F.
 4
            68.    Moreover, www.stivax.us (“the Stivax Website”) provided at the conclusion
 5
 6   of the Promotional Video has since been taken offline and is no longer accessible to the
 7   public. See Exhibit 10, Screenshot J.
 8
            69.    However, at all relevant times during which the Stivax System Enterprise
 9
     concealed and misrepresented the Stivax device to Plaintiffs and members of the Proposed
10
11   Class to induce the sale of the Stivax device, the Stivax Website never advertised the Stivax
12   device as a non-reimbursable device solely intended for electro-acupuncture for use in the
13
     qualified practice of acupuncture.
14
15
16
17
18
19
20
21
22
23
24
25
26
27   Compare           Stivax      Website        (accessed        October        1,       2020),
28
                                                  23
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 24 of 56




 1   www.stivax.us[https://web.archive.org/web/20190119093428/https://stivax.us/]attached
 2   as Exhibit 11, A (arrow added) with 2019-2020 Stivax Website (accessed October 1, 2020),
 3
     www.stivax.us[https://web.archive.org/web/20200814102337/https://stivax.us/], attached
 4
     as Exhibit 12.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
     See Exhibit 11, B.
19
20
21
22
23
24
25
26
27
28
                                               24
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 25 of 56




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
     See Exhibit 11, C (arrows added).
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     See Exhibit 11, D (arrows added).
28
                                         25
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 26 of 56




 1      E. The Stivax Device Education and Training Meeting.
 2          70.    On January 27, 2017, a meeting took place between Kaiser and members of
 3
     Munderloh Integrated Medical, including Dr. Munderloh, Dr. Stiegler, and Billing
 4
     Specialist Erin Hansen (“Hansen”). The meeting, which lasted approximately two hours,
 5
 6   was for purposes of training and education with regard to the use, coding, and billing of
 7   the Stivax device. Kaiser reiterated during the meeting that he had sent over, among other
 8
     materials, the Promotional Video.
 9
            71.    During this meeting, Kaiser represented himself and Doc Solutions as a
10
11   distributor of the Stivax device. Kaiser explained that Biegler had contacted Kaiser
12   sometime between the end of 2015 and 2016 about the Stivax device.
13
            72.    Kaiser indicated that in comparison to the neurostimulator devices he
14
     previously sold though his relationships with companies such as DyAnsys, the Stivax
15
16   device was different. Kaiser lamented how he needed to transition from selling the previous

17   device because, in his experience and research, the previous devices kept “slipping off,”
18
     “treatment [took] too long,” and the previous devices simply weren’t not enough “bang for
19
     your buck.”
20
21          73.    Transitioning to the Stivax device, Kaiser indicated, “[F]rom a billing

22   standpoint, [Stivax device] is different . . . the programming code exists, that’s really what
23
     I want to drive home for not only the billing but also the notes.”
24
            74.    Specifically, Kaiser instructed Dr. Stiegler and Dr. Munderloh to bill the
25
26   Stivax device using a particular set of codes which yield a high reimbursement rate,

27   including but not limited to CPT Code 95971 (Electronic analysis of an implanted
28
                                                  26
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 27 of 56




 1   neurostimulator pulse generator/transmitter by physician or other qualified health care
 2   professional) and HCPCS Code L8679 (implantable neurostimulator, pulse generator).
 3
           75.    In response, Dr. Munderloh and Dr. Stiegler asked whether these codes were
 4
     compliant with Medicare, in which Kaiser affirmatively responded that neither he nor his
 5
 6   team of people had ever seen any issues related to billing, including but not limited to
 7   HCPCS Code L8679. In fact, Mark Kaiser emphasized:
 8
           I can warn I’ve spoken to Medicare several times on it and they said no. They
 9         are looking at what we are doing with this Stivax device and looking at it
           further, um, with those codes pairing with [HCPCS Code L8679] and with
10
           the six code and pulling them together. But all of our Medicare
11         representatives, which Dr. Warren has spoken to several times, say that there
           is no issue with using those codes together . . . that there is no issue of
12         potential throwing red flags or causing concern or anything like that.
13
           76.    When Dr. Munderloh, Dr. Stiegler, and Hansen expressed their uncertainty
14
     with regard to these HCPCS Codes and CPT Codes, Kaiser remarked that he felt very
15
16   confident in his coding skills in an attempt to quell their concerns and lure them into

17   purchasing the Stivax device. Kaiser added, “We have seen that the adjudications go
18
     through with it and we have faced Medicare with that before and had no issues with it, with
19
     the [CPT Code] 64553.” Shortly thereafter, the following exchange occurred:
20
21         Dr. Munderloh: The thing that made me paranoid is that Medicare is going
           to say “you’re billing it wrong” and they are going to come back and recoup
22         money, or ask for money back . . . and I’m like, I just want to make sure that
           the compliance work is done and Dr. Stiegler, you know, has been diligent
23         the past couple weeks, talking to you, you called Biegler, researching codes.
           We just want to make sure that we are doing everything compliant.
24         Kaiser: Oh, absolutely.
25
           Dr. Munderloh: [Dr. Warren’s] got the credentials of a compliance officer.
26         Do you check this with other compliance officers in addition and they all
           come to the same conclusion that this is compliant via Medicare and this is
27         the reason why?
28
                                                 27
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 28 of 56




 1          Kaiser: Yes and let me explain it further. Yes, I have, Dr. Warren has always
            been my go-to simply because to be blunt with you, he and I work well with
 2          each other, we get along.
 3
            ...
 4
            Dr. Munderloh: We just wanna make sure that Medicare, we’re compliant
 5
            and we have, you know, if they audit our records and they audit the Stivax
 6          designation code that that’s the right code for that device and if that’s it then
            we’re fine. That’s all we want to know.
 7
 8          Kaiser: Sure. I appreciate you guys asking all these questions and that’s why
            I’m here.
 9
            77.    On the topic of functionality, Kaiser indicated that the Stivax is different
10
11   from other neurostimulators in that the Stivax device was an implantable pain management

12   medical device and explained, “[T]his is a little different because we’re piercing skin.
13
     We’re doing a lot of things. We’re doing electrical devices and stuff like that.”
14
            78.    On topic of purchasing, Dr. Munderloh highlighted that the FDA categorized
15
16   the Stivax as an electro-acupuncture stimulator, and then asked Kaiser whether an

17   acupuncturist could simply purchase and administer the Stivax device.
18
            79.    Kaiser replied that neither an acupuncturist nor chiropractor could purchase
19
     a Stivax device unless there was a medical provider on staff. Kaiser claimed that if an
20
21   acupuncturist or chiropractor sought to purchase a Stivax from him:

22          [W]e stonewall them right out of the shoot and if it’s not . . . people that I
            know that have medical providers, then we stone wall them right out of the
23          shoot and ask them their NPI. Because that’s perfectly fine for us to do. We’ll
            ask them what their NPI is and we’ll be able to find out real fast if they have
24          another provider that they’re working with because we are not in the
            business of selling this to people who can’t legally use it.
25
            80.    During the January 2017 meeting, Dr. Munderloh and Dr. Stiegler prioritized
26
27   ethics and compliance with the law, particularly with regard to billing for their services

28
                                                   28
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 29 of 56




 1   performed at Munderloh Integrated Medical. However, despite their earnest and
 2   wholehearted efforts to learn about the proper use, coding, and billing for the Stivax device
 3
     from Kaiser during the meeting, Kaiser accomplished his part in the Stivax Coding Scheme
 4
     by fraudulently misrepresenting and concealing critical information pertinent to the Stivax
 5
 6   device.
 7      F. The Purchase of the Stivax Device and Subsequent Reimbursement Issues.
 8
            81.      Upon information and belief, as a result of Kaiser’s fraudulent
 9
     misrepresentations and concealment in conjunction with the use of the promotional
10
11   material and Promotional Video funded and developed by Solace Advancement and
12   Biegler, Plaintiffs purchased hundreds of Stivax devices from the Stivax System
13
     Enterprise, whereby Biegler manufactured the device; Solace Advancement imported and
14
     contracted with Doc Solutions to distribute the Stivax device to medical providers; Doc
15
16   Solutions fulfilled orders submitted by medical providers; and Kaiser continued to

17   mispresent the Stivax device through so-called presentations, training, education, and
18
     instructions.
19
            82.      The Stivax devices were shipped to Plaintiffs by Doc Solutions and/or Solace
20
21   Advancement in individual boxes labeled with the Stivax logo and Biegler’s company

22   name and address on the back. See Stivax Device and Packaging, attached as Exhibit 13.
23
24
25
26
27
28
                                                  29
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 30 of 56




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
     See Exhibit 13, A.
11
12
13
14
15
16
17
18
19
20
21
     See Exhibit 13, B (emphasis added).
22
           83.    The unique identification device (“UDI”) sticker also includes the same
23
24   Stivax logo and Biegler’s company name and address:

25
26
27
28
                                               30
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 31 of 56




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
     See Exhibit 13, C (emphasis added).
11
12          84.    Dr. Munderloh and Dr. Stiegler on behalf of Munderloh Integrated Medical

13   completed and submitted order forms to Defendant Doc Solutions, as did hundreds of
14
     medical providers across the country. See Stivax Order Form, attached as Exhibit 14;
15
     Stivax Order Form—Credit/Debit Cards, attached as Exhibit 15; Stivax Order Form—
16
17   Shipping and Payment Terms, attached as Exhibit 16.

18          85.    However, the Stivax System Enterprise’s fraudulent misrepresentations and
19   concealment resulted in tens of thousands of overpayments from Medicare for claims
20
     pursuant to the Stivax device as the result of improper use, coding, and billing.
21
22          86.    Pursuant to these overpayments and imminent audits, medical providers

23   across the country alerted Kaiser, who then scheduled a teleconference for December 15,
24   2017. Ahead of this conference call, Kaiser sent Plaintiffs and members of the Proposed
25
     Class an email with an attached “updated” coding instructions for the Stivax device. See
26
27   December 14, 2017 Updated Stivax Coding Instructions, attached as Exhibit 17. Yet again,

28
                                                  31
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 32 of 56




 1   the Stivax System Enterprise instructed Plaintiffs in writing to use inappropriate billing
 2   codes, including but not limited to HCPCS Code L8679, even after receiving complaints
 3
     and notice that HCPCS Code L8679 and other codes given were improper for coding and
 4
     billing the Stivax device.
 5
 6          87.    On December 15, 2017, the scheduled teleconference call took place. The
 7   conference call, conducted by Kaiser, included several dozen medical offices across the
 8
     United States. The purpose of the call was to address concerns from providers, billing
 9
     departments, compliance officers, and other members of medical offices regarding the
10
11   misinformation, coding advice, and billing issues with the Stivax device communicated
12   and caused by the Stivax Coding Scheme.
13
            88.    One caller had expressed her concern to Kaiser and revealed that their office
14
     medical billing department had received an alert that Medicare was set to launch
15
16   nationwide audits into medical offices that administer Stivax devices, which were all

17   purchased from the Stivax System Enterprise. In an attempt to downplay this concern,
18
     Kaiser responded that he had been involved with three devices—presumably referring to
19
     the Stivax device’s predicate devices—and their launches during the course of his career,
20
21   whereby medical offices “get simply jammed up” because the providers are not

22   “completing notes” or using improper “identification codes”; an attempt to shift the blame
23
     for overpayments and denials onto the medical providers.
24
            89.    In the face concern and aware of these critical issues that carry significant
25
26   consequences, Kaiser was relentless in his commitment to the Stivax Coding Scheme by

27   insisting (1) the Stivax device was reimbursable by Medicare; (2) HCPCS Code L8679 was
28
                                                 32
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 33 of 56




 1   the correct code to submit to Medicare for reimbursement of the Stivax device; and (3)
 2   Plaintiffs must use HCPCS Code L8679 to bill Medicare correctly. See Exhibit 17.
 3
           90.      Thereafter, on July 17, 2018, Plaintiffs received a letter from Qlarant
 4
     Integrity Solutions, LLC (“Qlarant”), a Unified Program Integrity Contractor (“UPIC”).
 5
 6   See UPIC Qlarant Actual Findings, dated July 17, 2018, attached as Exhibit 18. Qlarant is
 7   responsible for detecting, preventing, and proactively deterring fraud, waste, and abuse in
 8
     Medicare and Medicaid Programs. Qlarant performs analyses and/or reviews to determine
 9
     whether the services billed by providers and paid by Medicare to providers/supplier are
10
11   reasonable and necessary.
12         91.      The UPIC Qlarant’s Actual Findings described the methodology for its
13
     calculation of the actual overpayment amount and indicated that it had examined the
14
     universe of Medicare Part B payments made to Plaintiffs to determine if the payments were
15
16   appropriate for the services rendered. Qlarant indicated that the claims selected were all

17   paid claims processed with HCPCS Code L8679 or CPT Code 95971 between the period
18
     of October 1, 2016 and July 6, 2018. In total, the entire universe of effected claims
19
     numbered 103 claims for which Munderloh Integrated Medical was paid a total of
20
21   $420,227.30 through May 14, 2018. Id. This amount was determined by denying all Stivax

22   device services because they are not covered by Medicare, yielding an overpayment of
23
     $420,227.30.
24
           92.      On September 4, 2018, Qlarant sent Dr. Munderloh a letter to inform him of
25
26   the results of their review of all claims billing HCPCS Code L8679, which Qlarant verified

27   through an interview with Dr. Stiegler. See UPIC Qlarant HCPCS Code L8679 Findings,
28
                                                 33
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 34 of 56




 1   dated as September 4, 2018, attached as Exhibit 19. Explicitly, Qlarant stated:
 2          We have determined that Munderloh Medical LLC rendered Stivax and
 3          billed the service as L8679, which constitutes a misrepresentation of the
            service. Stivax is a percutaneous electrical nerve stimulator (PENS)
 4          developed by Biegler and designed to administer auricular neurostimulation
            treatment over several days for treatment of pre-operative, intra-operative
 5
            and chronic pain….[I]t is inappropriate for a patient to visit a physician,
 6          physical therapist or an outpatient clinic on an ongoing basis for treatment
            of pain with electrical nerve stimulation. Electrical nerve stimulation
 7          treatments furnished by a physician in the office, by a physical therapist or
 8          outpatient clinic are excluded from coverage by § l862(a)(1)(A).

 9   Id. (emphasis added).
10
            93.    Qlarant further explained that “[a] device implanted in the body is under the
11
     skin. A device percutaneously inserted is on top of the skin and electrodes/wires are
12
13   inserted through the skin.” Id. Qlarant emphatically asserted that, as a result, “Billing

14   L8679 would not be the correct coding for [the Stivax as it] does not match the description
15
     of the L8679 code – implantable neurostimulator, pulse generator, any type.” Id. (emphasis
16
     added).
17
18          94.    Qlarant found that (1) HCPCS Code L8679 was not the correct coding for

19   the Stivax device because it does not match the description of HCPCS Code L8679; (2)
20
     CPT codes 64553-64561 for percutaneous implantation of neurostimulator electrodes were
21
     also inappropriate since PENS use percutaneously inserted needles and wires rather than
22
23   percutaneously implanted electrodes; and, finally, (3) CPT code 64590 was also

24   inappropriate since stimulation devices used for PENS codes are not implanted. Qlarant
25   concluded, “Medicare reimbursement for acupuncture, as an anesthetic or as an analgesic
26
     or for other therapeutic purposes, may not be made. Accordingly, acupuncture is not
27
28   considered reasonable and necessary,” hence there are no specific or appropriate HCPCS

                                                 34
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 35 of 56




 1   Code or CPT codes for PENS such as the Stivax device. Id.
 2          95.    On September 25, 2018, there was a teleconference call between Dr.
 3
     Munderloh, Dr. Stiegler, and Hansen of Munderloh Integrated Medical; and Dr. Warren of
 4
     Titan Medical Compliance to discuss UPIC Qlarant’s findings. During the call, Dr. Warren
 5
 6   admitted that similar recoupment issues occurred with other medical practices.
 7          96.    The parties discussed the FDA’s classification of the Stivax device. Dr.
 8
     Warren claimed, “when the Stivax came out, the FDA put it into a classification where it
 9
     is an implanted device.” Dr. Warren also claimed that he had “some success” with other
10
11   medical practices in the appeals process for reimbursement of the Stivax device. Dr.
12   Warren further claimed, “there’s some specific verbiage we have to use in order to be able
13
     to submit the appeal.” Hansen expressed to Dr. Warren that she recalled precisely following
14
     Dr. Warren’s previous instructions to use HCPCS Code L8679 to bill Medicare, which lead
15
16   to the overpayment predicament. In response, Dr. Warren contested that the issue was not

17   necessarily an issue with the Stivax device as an implantable device or the codes used to
18
     bill the Stivax device, but rather a “necessity issue”; yet another attempt by the Stivax
19
     System Enterprise to shift the blame of the audits and overpayments onto the medical
20
21   providers and obscure the Stivax Coding Scheme.

22          97.    Dr. Munderloh responded that the letter he had received from Qlarant
23
     “doesn’t say anything about being medically necessary.” Rather, as Dr. Munderloh
24
     carefully explained to Dr Warren, Qlarant’s position in the letter was quite clear that the
25
26   issue was that the Stivax device did not meet HCPCS Code L8679, contrary to Kaiser and

27   Dr. Warren’s previous instructions and training. In response, Dr. Warren confirmed that he
28
                                                 35
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 36 of 56




 1   did in fact instruct and train Dr. Munderloh, Dr. Stiegler, and Hansen to use HCPCS Code
 2   L8679 to submit claims to Medicare for reimbursement of services pursuant to the Stivax
 3
     device. However, once again, Dr. Warren claimed that the Stivax device “does meet the
 4
     standard of [HCPCS Code L8679].”
 5
 6          98.    During this conversation, not only did Dr. Warren further misrepresent the
 7   Stivax device as an implantable device that meets the definition of HCPCS Code L8679,
 8
     but Dr. Warren also insisted that Medicare’s denial was rooted in insufficient medical
 9
     documentation of a medical necessity and suggested submitting an abundance of medical
10
11   documentation for each appeal in hopes that Medicare would simply overturn its decision.
12          99.    Dr. Warren then requested that Plaintiffs forward him all of Qlarant’s letters
13
     and findings after they had signed a service agreement and business associate agreement
14
     with Titan Medical Compliance. See Titan Medical Compliance Service Agreement, dated
15
16   September 25, 2018, attached as Exhibit 20; Titan Medical Compliance Business Associate

17   Agreement, dated September 25, 2018, attached as Exhibit 21.
18
            100.   Unbeknownst to Plaintiffs but at all times known by Defendants, the Stivax
19
     device (1) does not meet HCPCS Code L8679 or any CPT codes provided by Defendants,
20
21   and (2) the Stivax device is not reimbursable by Medicare. Plaintiffs coded and billed the

22   Stivax device as per Kaiser’s and Dr. Warren’s training and instructions, who were directly
23
     or indirectly funded, instructed, and/or influenced by Solace Advancement and Biegler.
24
            101.   The intentionality of the Stivax Coding Scheme perpetrated by the Stivax
25
26   System Enterprise is exemplified by the very fact that even after being informed that the

27   billing and coding instructions they had given Plaintiffs were incorrect, Defendants
28
                                                 36
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 37 of 56




 1   persisted in their fraudulent concealment and misrepresentations that their coding, billing
 2   and reimbursement instructions were proper, appropriate, and compliant with Medicare.
 3
            102.   The Defendants did so because the high reimbursement under the codes
 4
     promoted by them encouraged medical providers such Dr. Munderloh, Dr. Stiegler,
 5
 6   Munderloh Integrated Medical, and members of the Proposed Class to purchase the Stivax
 7   devices at an excessively high price from the Defendants. Plaintiffs and members of the
 8
     Proposed Class then reasonably relied on the purported expertise of the Defendants with
 9
     respect to the Stivax device and its billing, coding, and reimbursement.
10
11                                     RICO ALLEGATIONS
12
        A. The Stivax System Enterprise
13
14          103.   Plaintiffs hereby replead and incorporate by reference each and every

15   allegation set forth above, and further states as follows:
16          104.   Defendants and the individuals named herein are “persons” within the
17
     meaning of 18 U.S.C. § 1961(3).
18
19          105.   Based upon Plaintiffs’ current knowledge, the following persons constitute a

20   union or group of individuals associated in fact that Plaintiffs hereinafter refer to as the
21   “Stivax System Enterprise.”
22
                   a. Biegler;
23
                   b. Solace Advancement;
24
25                 c. Doc Solutions;
26                 d. Kaiser;
27
                   e. O’Neill;
28
                                                  37
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 38 of 56




 1                f. Titan Medical Compliance;
 2                g. Dr. Warren;
 3
                  h. ABC Corps. 1-50; and
 4
                  i. John Does 1-50.
 5
 6         106.   The common purpose of the Stivax System Enterprise is to sell the Stivax
 7   device to medical providers because the high reimbursement under the codes promoted by
 8
     them encouraged medical providers like Dr. Munderloh, Dr. Stiegler, Munderloh
 9
     Integrated Medical, and members of the Proposed Class to purchase the Stivax devices at
10
11   an excessively high price.
12         107.   During the meeting that took place on January 27, 2017, Kaiser explicitly
13
     described the structure of the Stivax System Enterprise:
14
           [T]he way Biegler and the company that I represent…ok, so basically, how
15
           this whole thing shakes down is you have the importer and then you have me
16         and my company. So what we do, what my company does and all my sales
           reps are is we do these meetings all day long. And so we handle the
17         distribution throughout North America.
18
           108.   Upon information and belief, as illustrated in the Promotional Video and the
19
     Stivax Website and confirmed by Kaiser himself, the structure and organization of the
20
21   Stivax System Enterprise is explicitly confirmed branching top-down as follows: Biegler

22   developed and manufactured the Stivax device; Solace Advancement served as the US
23
     importer and primary US distributor of the Stivax device; Doc Solutions and ABC Corps.
24
     1-50 distributed the Stivax device in various regions throughout the United States; Kaiser
25
26   and John Does 1-50 made presentations to Plaintiffs and induced the sale of the Stivax

27   device; and Dr. Warren and John Does 1-50 provided further false coding and billing
28
                                                 38
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 39 of 56




 1   information on behalf of the Stivax Coding Scheme. See Exhibit 10; Exhibit 11.
 2          109.   Alternatively stated, upon information and belief, the hierarchy of the Stivax
 3
     System Enterprise from the ground-floor up in a pyramid begins with the Stivax System
 4
     Enterprise’s Sales Agents and Coding Agents who were directly or indirectly instructed,
 5
 6   funded, and guided by Solace Advancement and/or Biegler. These Sales Agents (Doc
 7   Solutions, Kaiser, ABC. Corps., and John Does 1-50) introduced medical providers—such
 8
     as Dr. Munderloh, Dr. Stiegler, and Munderloh Integrated Medical—to the Stivax device
 9
     and proceeded to fraudulently conceal and misrepresent the Stivax device through various
10
11   modes of communications, including but not limited to emails, electronic media,
12   teleconferences, in-person presentations, and purported device administration and billing
13
     training sessions.
14
            110.   Upon information and belief, these Sales Agents’ misrepresentations and
15
16   concealment of the Stivax device were reinforced side-by-side with Coding Agents (Titan

17   Medical Compliance, Dr. Warren, ABC Corps., and John Does 1-50), who further
18
     misrepresented and concealed the true nature of the Stivax device under the guise of
19
     compliance officers and billing experts. The Sales Agents and Coding Agents were directly
20
21   and/or indirectly carrying out the Stivax Coding Scheme through the coordination, funding,

22   direction, and materials provided by Solace Advancement and/or Biegler, including but not
23
     limited to the promotional material, SOAP template, and the Promotional Video. See
24
     Exhibits 8; Exhibit 9; Exhibit 10.
25
26          111.   Upon information and belief, the collective purpose of the promotional

27   material, SOAP template, Promotional Video, and Stivax Website was to misconstrue and
28
                                                 39
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 40 of 56




 1   conceal the true and accurate description of the Stivax device as an electro-acupuncture
 2   device for use in the practice of acupuncture by qualified practitioners of acupuncture; to
 3
     misrepresent the Stivax device as a non-narcotic implantable pain management medical
 4
     device to be administered only by physicians and licensed healthcare providers; to
 5
 6   advertise the device as reimbursable by Medicare; and to fraudulently induce the sale of
 7   the Stivax device by medical providers.
 8
            112.   Upon information and belief, the Promotional Video was produced, funded,
 9
     and provided by Solace Advancement and/or Biegler. See Exhibit 10. The content of the
10
11   Promotional Video contains the same misinformation, misrepresentations, and
12   concealments as Kaiser’s presentations/training sessions and Dr. Warren’s instructions.
13
     The Promotional Video concludes with a link to the Stivax Website with “all rights
14
     reserved” to Solace Advancement. See Exhibit 10, J; Exhibit 11, A.
15
16          113.   In essence, the Stivax Website—owned and controlled by Solace

17   Advancement or its agents—lured prospective purchasing medical providers to visit the
18
     Stivax Website. See id. It is imperative to note that the Stivax Website reiterates the same
19
     misinformation, misrepresentations, and concealments as the Promotional Video’s content,
20
21   Kaiser’s presentations/training, and Dr. Warren’s instructions.

22          114.   In fact, Kaiser’s training sessions are unequivocally referenced on the Stivax
23
     Website—which is operated by Solace Advancement at the direction and/or funding
24
     provided by Biegler. See Exhibit 11, D. Similarly, the Stivax Website’s online enrollment
25
26   and purchasing form requiring a prospective purchaser to verify whether he or she is a

27   doctor of medicine or doctor of osteopathy unsurprisingly conforms with not only the
28
                                                 40
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 41 of 56




 1   Promotional Video provided to Plaintiffs and members of the Proposed Class by Kaiser
 2   but also Kaiser’s misrepresentation that only a medical provider could purchase the Stivax
 3
     device. See id.
 4
            115.   Upon information and belief, Biegler directed Solace Advancement to
 5
 6   include a hyperlink on the Stivax Website, which leads to Biegler’s own website that
 7   contains the same misinformation, concealment, and misrepresentations about the Stivax
 8
     device as the Stivax Website, the Promotional Video, Kaiser’s misrepresentation, and Dr.
 9
     Warren’s instructions. See Exhibit 11, Screenshot C.
10
11          116.   The 2019-2020 Stivax Website was rewritten to include language about
12   acupuncture and changed hands only after the Stivax System Enterprise had already
13
     victimized and defrauded hundreds of medical providers, such as Plaintiffs and members
14
     of the Proposed Class. Compare Exhibit 12 with Exhibit 11. To this end, such changes to
15
16   the 2019-2020 Stivax Website—which nevertheless continued to misrepresent the Stivax

17   device—combined with CMS’s November 2014 final decision and the October 2015 Joint
18
     DME MAC Publication evidences not only Defendants’ actual knowledge that the Stivax
19
     device was an electro-acupuncture device solely for use in the practice of acupuncture by
20
21   qualified practitioners of acupuncture but also their intent to defraud medical providers and

22   Medicare.
23
            117.   Precisely, Defendants profited from the sale of each Stivax device its Sales
24
     Agents sold. Specifically, the Stivax System Enterprise’s Sales Agents profited from the
25
26   spread between the wholesale price it paid to Solace Advancement for each Stivax device

27   and the retail price it ultimately charged medical providers for each device.
28
                                                  41
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 42 of 56




 1         118.   The relationships by and among the members of the Stivax System Enterprise
 2   are well-defined:
 3
                  a. Biegler is the manufacturer of the Stivax device.
 4
                  b. Biegler sought and received clearance from the FDA to market the Stivax
 5
                     device as an electro-acupuncture device for use in the practice of
 6                   acupuncture by qualified practitioners of acupuncture based on its
                     representation that the Stivax was substantially equivalent to the P-Stim
 7                   device.
 8
                  c. Biegler in conjunction with other members of the Stivax System
 9                   Enterprise developed the Stivax Coding Scheme, fashioned from
                     fraudulent billing and coding protocols it previously deployed in
10
                     marketing the P-Stim device.
11
                  d. Biegler, with actual notice that electroacupuncture devices for use in the
12                   practice of acupuncture by qualified practitioners of acupuncture are not
                     reimbursable by Medicare, in conjunction with other members of the
13
                     Stivax System Enterprise, concocted the Stivax Coding Scheme to
14                   manipulate and defraud Plaintiffs by concealing and misrepresenting the
                     Stivax device.
15
                  e. Biegler and Solace Advancement collaborated, created, and disseminated
16
                     marketing and sales material to the Sales Agents of the Stivax System
17                   Enterprise, including the precise documents provided to the Plaintiffs as
                     alleged herein, and controlled all messaging associated with marketing
18                   and selling the devices including, most notably, that no mention was to
19                   be made that the Stivax device was in fact FDA-cleared as merely an
                     electro-acupuncture device.
20
                  f. Doc Solutions, Kaiser, ABC Corps. 1-50, and John Does 1-50 served as
21                   Sales Agents of the Stivax System Enterprise and were in “exclusive”
22                   distributionships engaged by Solace Advancement and Biegler to market
                     and sell the Stivax device in defined geographic areas using the Stivax
23                   device sales/promotional material.
24                g. Kaiser, Chief Executive Officer and one of the true owners of Doc
25                   Solutions, was one among many personally tasked with marketing and
                     selling the Stivax device in using the Stivax device sales materials or
26                   modified versions thereof.
27                h. Dr. Warren, Titan Medical Compliance, and John Does 1-50 were
28                   retained and paid directly by the Stivax System Enterprise to support its

                                                42
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 43 of 56




 1                     Sales Agents by lending their name and the credentials of their owners,
                       including Dr. Warren, to the coding sequences and protocols comprising
 2                     the Stivax Coding Scheme.
 3
            119.   The Stivax System Enterprise maintained its existence from at least May
 4
     2016 (when the Stivax device first received FDA-clearance) through at least February 2019
 5
 6   (the month through which the Stivax Website continued to mispresent and sell the Stivax
 7   device). See Exhibit 1; Exhibit 11.
 8
            120.   Upon information and belief, the Stivax System Enterprise has continued for
 9
     some time since February 2019 as the Stivax System Enterprise continued to market the
10
11   Stivax device through at least October 2020. See October 2020 Stivax Website (accessed
12   November                                       30,                                     2020),
13
     www.stivax.us[https://web.archive.org/web/20201001033758/https://stivax.us/], attached
14
     as Exhibit 22. In all, the Stivax System Enterprise either continues to maintain its existence
15
16   or at the very least maintained its existence long enough to permit these associates to

17   accomplish the Stivax System Enterprise’s purpose.
18
            121.   While Defendants participate in, are members of, and are part of the Stivax
19
     System Enterprise, they also have an existence separate and distinct from this association-
20
21   in-fact enterprise.

22          122.   Each member of the Stivax System Enterprise performed different roles
23
     within the enterprise. The separate legal incorporations of the Sales Agents and the Coding
24
     Agents were used to facilitate the Stivax System Enterprise’s pattern of racketeering
25
26   activity. Specifically, the Sales Agents and Coding Agents and their relationships with

27   Biegler were intended to insulate Biegler from the Stivax Coding Scheme while Biegler
28
                                                  43
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 44 of 56




 1   continued to manufacture and supply the Stivax device to support the enterprise.
 2          123.   The Stivax System Enterprise is an ongoing organization that engages in, and
 3
     whose activities affect, interstate commerce. Specifically, the purpose of the Stivax System
 4
     Enterprise was and is to induce medical device sales to medical providers with offices
 5
 6   throughout the United States, including in the state of Arizona.
 7      B. The Pattern of Racketeering Activity
 8
            124.   Plaintiffs hereby replead and incorporate by reference each allegation set
 9
     forth above, and further states as follows:
10
11          125.   18 U.S.C. §1961(1) provides that a “racketeering activity” includes any act
12   indictable under 18 U.S.C. § 1341 (relating to mail fraud) and 18 U.S.C. § 1343 (relating
13
     to wire fraud). As set forth below, Defendants have and continue to engage in conduct
14
     violating these laws to effectuate their illegal scheme.
15
16          126.   For the purpose of executing and/or attempting to execute the above

17   described scheme to defraud or obtain money by means of false pretenses, representations
18
     or promises, the Defendants, in violation of 18 U.S.C. § 1341, placed in post offices and/or
19
     in authorized repositories matter and things to be sent or delivered by the Postal Service or
20
21   commercial interstate carrier, and received matter and things from the Postal Service or

22   commercial interstate carriers, including but not limited to those transactions and
23
     communications as to Plaintiffs. Further, these matter and things were then received by
24
     Plaintiffs in Flagstaff, AZ. See Exhibit 14, Exhibit 15, and Exhibit 16.
25
26          127.   For the purpose of executing and/or attempting to execute the above-

27   described scheme to defraud or obtain money by means of false pretenses, representations
28
                                                   44
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 45 of 56




 1   or promises, the Defendants, also in violation of 18 U.S.C. § 1343, transmitted and received
 2   by wire and through other interstate electronic media, matter and things, including but not
 3
     limited to, those same transactions and communications. Id.
 4
            128.   Other matter and things sent through or received from the Postal Service,
 5
 6   commercial carrier, or interstate wire transmission by Defendants included information or
 7   communications in furtherance of or necessary to effectuate the fraudulent scheme. See,
 8
     e.g., Exhibit 16.
 9
            129.   Defendants’ misrepresentations, acts of concealment, and failures to disclose
10
11   were made for the purpose of deceiving Plaintiffs and obtaining their property for the
12   Defendants’ gain based on the purported high reimbursement under the billing codes
13
     promoted by them specifically to encourage healthcare providers such as Plaintiffs and
14
     members of the Proposed Class to purchase the Stivax devices at an excessively high price.
15
16          130.   Defendants either knew or recklessly disregarded the fact that the

17   misrepresentations and omissions described above were material.
18
            131.   As a result, Defendants obtained money and property belonging to Plaintiffs
19
     and members of the Proposed Class, who subsequently suffered substantial harm with
20
21   regard to their business or property by Defendants’ overt acts of mail and wire fraud.

22          132.   Defendants engaged in a “pattern of racketeering activity,” as defined by 18
23
     U.S.C. § 1961(5), by committing or aiding and abetting in the commission of at least two
24
     acts of racketeering activity, that is, indictable violations of 18 U.S.C. §§ 1341 and 1343
25
26   as described above, within the past ten years. In fact, the Defendants have committed

27   numerous acts of racketeering activity. Each act of racketeering activity was related, had a
28
                                                 45
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 46 of 56




 1   similar purpose, involved the same or similar participants and method of commission, had
 2   similar results, and impacted similar victims, including Plaintiffs and members of the
 3
     Proposed Class.
 4
            133.   The multiple acts of racketeering activity that Defendants committed were
 5
 6   related to each other and amount to and pose a threat of future repetition and continued
 7   racketeering activity, and therefore constitute a “pattern of racketeering activity” as defined
 8
     in 18 U.S.C. § 1961(5).
 9
                                      CLASS ALLEGATIONS
10
11          134.   Plaintiffs hereby replead and incorporate by reference each and every
12   allegation set forth above, and further states as follows:
13
            135.   Plaintiffs bring this class action, pursuant to Rule 23 of the Federal Rules of
14
     Civil Procedure, individually and on behalf of all members of the following Proposed
15
16   Class. The Proposed Class consists of:

17                 All medical providers located within the United States who
18                 purchased one or more Stivax devices from the Defendants
                   from within the longest period allowed by statute before filing
19                 of this action up through and including the date of judgment in
                   this case. Excluded from this class are any medical providers,
20                 if any, who have previously settled or compromised claims(s)
21                 as identified herein for the class.

22          136.   The members of the Proposed Class are so numerous that joinder of all
23   members is impracticable. While the precise number of members of the Proposed Class is
24
     known only to the Defendants, the number of medical providers who purchased one or
25
26   more Stivax devices from the Defendants from within the longest period of time allowed

27   by statute before the filing of this action is certainly in excess of 100 persons.
28
                                                   46
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 47 of 56




 1         137.   Common questions of law and fact that can be resolved with common
 2   answers exist as to all class members. Such common questions include whether:
 3
                  a.    The Stivax System Enterprise is as association-in-fact;
 4
                  b.    The acts of the Stivax System Enterprise affected interstate
 5                      commerce;
 6
                  c.    Defendants either directly or indirectly invested in, maintained an
 7                      interest in, or participated in the conduct of the Stivax System
                        Enterprise;
 8
                  d.    Defendants were involved in a pattern of racketeering;
 9
10                e.    Defendants were involved in a scheme to defraud in violation of the
                        mail and wire fraud statutes which constituted racketeering activity in
11                      furtherance of a scheme;
12                f.    Defendants’ racketeering acts were conducted as part of a pattern;
13
                  g.    Defendants’ racketeering acts were in furtherance of the Stivax
14                      Coding Scheme;
15                h.    Defendants deliberately or negligently made misrepresentations
                        concerning the nature, purpose, and functionality of the Stivax device;
16
17                i.    Defendants deliberately made misrepresentations concerning the
                        correct billing, coding, and reimbursement for the Stivax device;
18
                  j.    Defendants had reason to expect that the substance of these
19                      misrepresentations would be communicated and repeated to Plaintiffs
20                      and other medical providers through sales and marketing
                        representatives;
21
                  k.    Defendants had reason to expect that the substance of these
22                      misrepresentations would induce Plaintiffs and other medical
23                      providers and facilities to rely upon the misrepresentations and upon
                        which Plaintiffs and other medical providers did, indeed, justifiably
24                      rely to their detriment;
25                l.    Whether Plaintiffs and other medical providers did, indeed, justifiably
26                      rely to their detriment on Defendants misrepresentations;

27                m.    Proposed Class members are entitled to recover compensatory
                        damages, including but not limited to all amounts paid to Defendants
28
                                               47
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 48 of 56




 1                        for the Stivax devices they purchased under false pretenses;
 2                 n.     Proposed Class members are entitled to recover interest on such
                          compensatory damages, including but not limited to interest on all
 3
                          amounts paid to Defendants for the Stivax devices they purchased
 4                        under false pretenses;
 5                 o.     Proposed Class members are entitled to punitive damages based on
                          Defendants’ acts or omissions, because such acts or omissions were
 6
                          actuated by actual malice or accompanied by a wanton and willful
 7                        disregard of persons who foreseeably might be harmed by those acts
                          or omissions; and
 8
                   p.     Proposed Class members are entitled to other equitable relief as
 9
                          sought herein.
10
            138.   Plaintiffs’ claims are typical of the claims of the Proposed Class.
11
            139.   Plaintiffs will fairly and adequately protect the interests of the Proposed
12
13   Class. Plaintiffs’ interests do not conflict with the interests of the Proposed Class members.
14   Furthermore, Plaintiffs have retained competent counsel experienced in class action
15
     litigation. Plaintiffs’ counsel will fairly and adequately protect and represent the interests
16
     of the Proposed Class.
17
18          140.   The prosecution of separate actions by individual members of the Proposed

19   Class would create a risk of inconsistent or varying adjudications which could establish
20
     incompatible standards of conduct for Defendant.
21
            141.   By routinely misrepresenting the correct billing, coding, and reimbursement
22
23   for the Stivax device, Defendants have acted or refused to act on grounds that apply

24   generally to the Proposed Class.
25
            142.   Common questions of law or fact common to the class members predominate
26
     over any questions affecting only individual members, and a class action is superior to
27
28   other available methods for fairly and efficiently adjudicating the controversy because

                                                  48
           Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 49 of 56




 1   joinder of all members of the Proposed Class is impracticable.
 2           143.   Defendants maintain sales records of who purchased the Stivax devices, in
 3
     what amounts, and for how much, thus the members of the Proposed Class can be readily
 4
     and objectively ascertained through the use of records maintained by Defendants.
 5
 6
     IV.     CLAIMS FOR RELIEF
 7
                                      COUNT ONE
 8                     CIVIL VIOLATION OF RICO – 18 U.S.C. § 1962(c)
                                  (Against all Defendants)
 9
10           144.   Plaintiffs, individually and on behalf of all others similarly situated, repeat,
11   reallege, and incorporate by reference each of the foregoing and subsequent allegations of
12
     this Complaint as if fully set forth herein.
13
             145.   This claim for relief arises under 18 U.S.C. § 1962(c).
14
15           146.   Each Plaintiff and each Proposed Class member is a “person” within the
16   meaning of 18 U.S.C. §§ 1961(3) and 1964(c).
17
             147.   Each Defendant and associate of the Stivax System Enterprise is a “person”
18
     within the meaning of 18 U.S.C. §§ 1961(3) and 18 U.S.C. 1962(c).
19
20           148.   Through agreements between the Defendants and joint management activity

21   between the conspirators, the Defendants formed an association-in-fact, referred to herein
22
     as the Stivax System Enterprise, which constitutes an “enterprise” engaged in illegal
23
     activities affecting interstate commerce pursuant to 18 U.S.C. §§ 1961(4) and 1962(c).
24
25           149.   The purpose of the Stivax System Enterprise was to enhance Defendants’

26   profits by misrepresenting and concealing the true nature of the Stivax device, whereby the
27
     Defendants’ defrauded Plaintiffs and members of the Proposed Class. At all relevant times,
28
                                                    49
        Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 50 of 56




 1   Defendants were associated with the Stivax System Enterprise through their joint
 2   ownership, employment, and/or business relationship with the Stivax System Enterprise,
 3
     and its fraudulent and misrepresentative statements about the Stivax and reimbursement
 4
     for the Stivax device and services rendered.
 5
 6          150.   The Defendants were also associated with the Stivax System Enterprise
 7   through their participation in its management and operation by directing is affairs and
 8
     assisting the fraudulent billing scheme. The Defendants participated, directly and
 9
     indirectly, in the conduct of the enterprise’s affairs through a pattern of unlawful activity
10
11   under 18 U.S.C §§ 1961(1)(b), 1961(5), and 1962(c), as follows:
12                 a. Multiple acts of mail fraud, in violation of 18 U.S.C. § 1341, detailed
13
                      herein;
14
                   b. Multiple acts of wire fraud, in violation of 18 U.S.C. § 1943, detailed
15
16                    herein; and

17                 c. Multiple instances of interstate transport of money converted or
18
                      fraudulent obtained, in violation of 18 U.S.C. § 2314, detailed herein.
19
            151.   Each Proposed Class member suffered injury to his or her property, within
20
21   the meaning of 18 U.S.C. § 1964(c), by reason of the violation of 18 U.S.C. § 1962(c).

22   Plaintiffs and members of the Proposed Class were injured by reason of Defendants’ RICO
23
     violations, described herein. The injuries of the individual Plaintiffs’ and the members of
24
     the Proposed Class were proximately caused by Defendants’ violations of 18 U.S.C. §
25
26   1962(c) because these injuries were the foreseeable, direct, intended, and natural

27   consequence of Defendants’ RICO violations (and commission of underlying predicate
28
                                                    50
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 51 of 56




 1   acts) and, but for Defendants’ RICO violations (and commission of underlying predicate
 2   acts), they would not have suffered these injuries.
 3
            152.   Pursuant to Section 1964(c) of RICO, 18 U.S.C. § 1964(c), Plaintiffs and the
 4
     members of the Proposed Class are entitled to recover threefold their damages, costs and
 5
 6   attorneys’ fees from Defendants and other appropriate relief.
 7                                   COUNT TWO
 8                             CONSPIRACY TO COMMIT
                      CIVIL VIOLATION OF RICO – 18 U.S.C. § 1962(d)
 9                               (Against all Defendants)
10
            153.   Plaintiffs, individually and on behalf of all others similarly situated, repeat,
11
     reallege, and incorporate by reference each of the foregoing and subsequent allegations of
12
13   this Complaint as if fully set forth herein.

14          154.   This claim for relief arises under 18 U.S.C. § 1962(d).
15
            155.   Each Plaintiff and each Proposed Class member is a “person” within the
16
     meaning of 18 U.S.C. §§ 1961(3) and 1964(c).
17
18          156.   Each Defendant and associate of the Stivax System Enterprise is a “person”

19   within the meaning of 18 U.S.C. §§ 1961(3) and 18 U.S.C. 1962(d).
20
            157.   Defendants conspired to conduct or participate, directly or indirectly, in the
21
     conduct of the affairs of the Stivax System Enterprise, through a pattern of racketeering
22
23   activity. The conspiracy to violate § 1962(c) constitutes a violation of § 1962(d).

24          158.   In furtherance of the conspiracy to violate § 1962(c), Defendants agreed to
25   commit numerous predicate acts of “racketeering activity,” as defined in 18 U.S.C. §
26
     1961(5), prior to and during the RICO Class Period, and they continue to commit such
27
28   predicate acts, in furtherance of the recoupment scheme, including (a) mail fraud, in

                                                    51
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 52 of 56




 1   violation of 18 U.S.C. § 1341, and (b) wire fraud, in violation of 18 U.S.C. § 1343.
 2          159.   As a direct and proximate result of the conspiracy to violate § 1962(c),
 3
     Plaintiffs and the Proposed Class members have each been injured in their business and
 4
     property within the meaning of 18 U.S.C. § 1964(c), and are entitled to recover treble
 5
 6   damages together with the costs of this lawsuit, expenses, and reasonable attorneys’ fees.
 7                                   COUNT THREE
 8                          FRAUDULENT MISREPRESENTATION
                                  (Against all Defendants)
 9
            160.   Plaintiffs, individually and on behalf of all others similarly situated, repeat,
10
11   reallege, and incorporate by reference each of the foregoing and subsequent allegations of
12   this Complaint as if fully set forth herein.
13
            161.   Defendants made material misrepresentations to Plaintiffs and members of
14
     the Proposed Class by means of oral representations, labeling, advertisements,
15
16   promotions/or marketing, that the Stivax device could be billed to third party payors and

17   Medicare insurers with a particular resulting reimbursement, as alleged more fully herein
18
     above. Although the Defendants may have included disclaimers or caveats with their
19
     misrepresentations, those disclaimers or caveats were ambiguous and, in the context of the
20
21   balance of the communications by the Defendants, misleading. Moreover, the Defendants

22   conduct was overwhelmingly inconsistent with the disclaimers and caveats, rendering the
23
     latter ineffective. The general disclaimers made by the Defendants were contradicted by
24
     their specific representations that the billing advice they gave in connection with their
25
26   marketing was correct.

27          162.   Defendants’ representations were untrue, or at the least, made with reckless
28
                                                    52
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 53 of 56




 1   disregard for its truth.
 2          163.    Defendants made the representations herein alleged with the intention of
 3
     inducing Plaintiffs and members of the Proposed Class to purchase Stivax devices from
 4
     Defendants.
 5
 6          164.    At the time Defendants made the representations herein alleged, Defendants
 7   knew that the representations were false.
 8
            165.    Plaintiffs and members of the Proposed Class justifiably relied upon
 9
     Defendants’ fraudulent and intentional misrepresentations and, in reliance on those
10
11   representations, were induced to purchase Stivax devices from Defendants.
12          166.    As    a     direct   and   proximate   result   of   Defendants’    intentional
13
     misrepresentations, Plaintiffs and members of the Proposed Class were harmed in an
14
     amount to be determined at trial.
15
16                                COUNT FOUR
               INTENTIONAL MISREPRESENTATION BY CONCEALMENT
17                           OR NON-DISCLOSURE
18                            (Against all Defendants)

19          167.    Plaintiffs, individually and on behalf of all others similarly situated, repeat,
20
     reallege, and incorporate by reference each of the foregoing and subsequent allegations of
21
     this Complaint as if fully set forth herein.
22
23          168.    Defendants failed to disclose material facts regarding the reimbursement,

24   billing and collections rules and characteristics in connection with the Stivax devices
25   purchased by Plaintiffs and members of the Proposed Class, and the exposure the Plaintiffs
26
     and members of the Proposed Class would have to Medicare and third-party payors if they
27
28   followed Defendants’ billing advice.

                                                    53
         Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 54 of 56




 1          169.     Defendants had to a duty to disclose, failed to disclose, and purposefully
 2   failed to disclose accurate facts about the billing and collections rules and characteristics
 3
     about the Stivax services.
 4
            170.     Specifically, the Defendants intended to deceive the Plaintiffs and members
 5
 6   of the Proposed Class of the fact that the Stivax did not have the attribute of being billable
 7   and reimbursable in the way asserted by the Defendants, and knew that the Plaintiffs and
 8
     members of the Proposed Class would have not purchased the Stivax devices or Stivax
 9
     services, or would have paid a lower price for the Stivax or Stivax services had Plaintiffs
10
11   and members of the Proposed Class knew of the undisclosed material facts.
12          171.     This failure to disclose induced the Plaintiffs and members of the Proposed
13
     Class to act.
14
            172.     As a direct and proximate result of Defendants’ concealment of material
15
16   facts, Plaintiffs and members of the Proposed Class were damaged in a way to be

17   determined at trial.
18
                                            COUNT FIVE
19                                       CIVIL CONSPIRACY
                                        (Against all Defendants)
20
21          173.     Plaintiffs, individually and on behalf of all others similarly situated, repeat,

22   reallege, and incorporate by reference each of the foregoing and subsequent allegations of
23
     this Complaint as if fully set forth herein.
24
            174.     All Defendants consist of two or more persons.
25
26          175.     All Defendants did agree or had an understanding to effectuate the intentional

27   misrepresentations, concealment of material facts, and/or the conduct alleged in the
28
                                                    54
          Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 55 of 56




 1   foregoing paragraphs.
 2          176.   The agreement by all Defendants was designed to pursue an unlawful
 3
     purpose.
 4
            177.   As a direct and proximate result of Defendants’ agreement to pursue an
 5
 6   unlawful purpose, Plaintiffs and members of the Proposed Class suffered and continue to
 7   suffer special damages.
 8
 9   V.     PRAYER FOR RELIEF
10          WHEREFORE, Plaintiffs demand relief in their favor and against the Defendants
11   as follows:
12
            1.     That the Court determine that this action may be maintained as a class action
13
     under Rule 23 of the Federal Rules of Civil Procedure, that the Plaintiffs are proper class
14
15   representatives, and that their counsel is adequate class counsel;
16          2.     That the Court certify the Proposed Class identified above;
17
            3.     That judgment be entered against Defendants and in favor of Plaintiffs and
18
     the Proposed Class on the Causes of Action in this Class Action Complaint, for actual,
19
20   compensatory, and punitive damages, in an amount to be determined at trial;

21          4.     That, pursuant to RICO, the Plaintiffs and the Proposed Class be awarded an
22
     amount three times the amount of any and all damages suffered as a result of the illegal
23
     acts set forth herein, as well as any and all other amounts or damages allowed to be
24
25   recovered under RICO;

26          5.     That the Court award the Plaintiffs and the Proposed Class attorneys’ fees
27
     and litigation costs against Defendants;
28
                                                  55
           Case 3:21-cv-08004-GMS Document 1 Filed 01/06/21 Page 56 of 56




 1           6.     That judgment be entered imposing pre-judgment interest on damages,
 2   attorneys’ fees, and litigation costs against Defendants; and
 3
             7.     That the Court award against Defendants and for Plaintiffs and the Proposed
 4
     Class all other and further relief, both at law and in equity, to which they may show
 5
 6   themselves justly entitled.
 7
     VI.     DEMAND FOR A JURY TRIAL
 8
             Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs and the Proposed Class
 9
10   demand a jury trial on all issues so triable.
11    Dated: January 6, 2021
12
13                                        Respectfully submitted,
14
15
                                          ___________________________________________
16                                        Timothy A. Nelson (Bar No. 016274)
17                                        THE NELSON LAW GROUP, PLLC
                                          21 West Coolidge
18                                        Phoenix, Arizona 85013
                                          (602) 421-2681
19                                        John W. Leardi (application forthcoming)
20                                        Frank X. Wukovits (application forthcoming)
                                          Elizabeth A. Rice (application forthcoming)
21                                        BUTTACI LEARDI & WERNER LLC
                                          212 Carnegie Center, Suite 202
22                                        Princeton, New Jersey 08540
                                          (609) 799-5150
23
                                          Attorneys for Plaintiffs
24                                        and the Proposed Class
25
26
27
28
                                                     56
